Citation Nr: 0601541	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for kidney cancer as a 
result of exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had verified active duty service from May 1951 to 
May 1957.  The veteran has stated that he began his active 
duty service in May 1948.  His Form DD 214 reports an 
additional three years of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 1999 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.      

In November 2003, the Board remanded this matter.  In part, 
the Board requested that the Department of Defense 
investigate whether the veteran participated in a test 
involving the atmospheric detonation of a nuclear device.  
Ultimately, the Defense Threat Reduction Agency (DTRA) 
responded to this request in June 2005, and provided 
information relevant to this appeal.  


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that kidney cancer was caused by in-service 
exposure to ionizing radiation.  


CONCLUSION OF LAW

The veteran's kidney cancer was not incurred in or aggravated 
by military service, nor may it be presumed to have incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311, 3.326 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for kidney cancer.  
In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the merits of this 
issue, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in August 1999, a Statement of the Case (SOC) issued in 
November 2001, a Supplemental Statement of the Case (SSOC) 
issued in August 2005, and a letter by the Appeals Management 
Center (AMC) dated in April 2004.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. § 
5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the AMC's 
April 2004 letter provided the veteran with information about 
the new rights provided under the VCAA, including the 
requirement to provide notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  VA 
informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The Board 
notes that, in an effort to assist the veteran, the RO 
obtained private, VA, and service medical records pertaining 
to the veteran's claim.  But VA did not provide the veteran 
with a VA examination and medical opinion.  In considering 
whether this is necessary here, VA must determine whether the 
evidence shows that the veteran has a current disability, or 
has persistent or recurrent symptoms of a disability, and 
whether the evidence indicates that the disability or 
symptoms may be associated with the veteran's active service.  
38 U.S.C.A. § 5103A(d).  If no "reasonable possibility" 
exists that a medical examination would aid the veteran in 
substantiating a claim, VA need not provide an examination 
with respect to that claim.  Duenas v. Principi, 18 Vet. App. 
512 (2004).  

In assessing the veteran's claim here, the Board finds that 
no reasonable possibility exists in this case that VA 
examination and medical opinion would aid in substantiating 
the veteran's claim.  The record already contains sufficient 
evidence demonstrating that the veteran currently has 
residuals of a right nephrectomy performed in 1995 due to 
kidney cancer.  There is therefore no need for an additional 
examination to determine the veteran's current disorder.  
And, as is further addressed below, the record contains no 
objective evidence that the veteran incurred kidney cancer 
during active service.  Conducting a medical examination for 
purposes of rendering an opinion would serve no purpose in 
this case - there is no factual predicate of in-service 
injury or disease on which an examiner could base a nexus 
opinion connecting the current residuals to past service.  
Given this, the Board finds that no reasonable possibility 
exists that a medical examination and opinion would aid the 
veteran in substantiating his service connection claim.  Id. 
at 517-518.   

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 
 
II.  The Merits of the Claim for Service Connection

The veteran claims he is entitled to service connection for 
kidney cancer he developed following service.  Specifically, 
he contends that, as a result of his claimed proximity to 
nuclear weapons while serving with the U.S. Air Force in 
Killeen, Texas, he developed kidney cancer which culminated 
in the removal of his right kidney in 1995.  For the reasons 
set forth below, the Board disagrees with the veteran's 
claim, and finds the RO's denial of the veteran's claim the 
proper course of action.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).  

First, there are specific diseases which may be presumptively 
service connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  In applying this statutory presumption, there is 
no requirement for documenting the level of radiation 
exposure.  

Second, certain listed "radiogenic" diseases, listed under 
38 C.F.R. § 3.311(b)(2), found 5 years or more after service 
in an ionizing-radiation-exposed veteran, may also be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure. 38 
C.F.R. § 3.311(c)(1).  

Under either of these two avenues of recovery, the Board 
finds the evidence of record insufficient to support the 
veteran's claim - even though kidney cancer is a listed 
disorder under 38 C.F.R. § 3.309(d) and 38 C.F.R. § 
3.311(b)(2).

As to presumptive service connection under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), the veteran's claim fails 
because he has never claimed that he participated in a 
"radiation risk activity" as defined by the statute and 
regulation.  He has merely claimed that he served near 
undetonated nuclear weapons in Killeen, Texas from the late 
1940s to the early 1950s.  This activity is not covered under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).    

As to service connection under 38 C.F.R. § 3.311(b)(2), the 
veteran's claim fails because the record lacks evidence 
demonstrating that the veteran was exposed to ionizing 
radiation while in service.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997)(claim denied under 38 C.F.R. § 3.311(b)(2) for 
lack of evidence showing veteran's exposure to ionizing 
radiation).  Rather, the record indicates that the veteran 
was not exposed to ionizing radiation while in service.  
After "a careful search of dosimetry data," the DTRA 
reported that it found no records of radiation exposure for 
the veteran, and noted that the veteran served approximately 
1100 miles from atmospheric testing of nuclear weapons that 
occurred in Nevada during his time of service.  The veteran's 
service medical records and personnel records do not indicate 
that his service involved exposure to ionizing radiation.  
And, as already noted, the record does not show that the 
veteran participated in a "radiation risk activity" as 
defined by statute and VA regulations.  See Wandel v. West, 
11 Vet. App. 200 (1998)("absent competent evidence that the 
veteran was exposed to radiation, VA is not required to 
forward the claim for consideration by the VA Under Secretary 
for Benefits to apply the six factors found in subsection 
(e)" of 38 C.F.R. § 3.311).  

As to the third avenue of recovery for a disorder which is 
claimed to be attributable to radiation exposure during 
service, service connection may be established on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
The fact that the veteran is not entitled to service 
connection as a result of exposure to ionizing radiation 
under 38 C.F.R. § 3.309 and 3.311 does not preclude an 
evaluation as to whether the veteran is entitled to service 
connection under 38 C.F.R. § 3.303.  In order to warrant 
service connection under this regulation, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Pond v. West, 12 Vet. 
App. at 341, 346 (1999).

The veteran has presented competent medical evidence showing 
that he was diagnosed with kidney cancer in 1995, and that 
soon thereafter he underwent a right nephrectomy.  Thus, the 
medical evidence demonstrates current residuals of a kidney 
disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The first 
element of Pond is established here.  Pond, 12 Vet. App. at 
346. 

The service medical records do not indicate inservice 
complaints, findings or diagnoses of kidney cancer, however.  
The Board notes that the veteran was service connected for a 
kidney disorder involving kidney stones.  Nevertheless, there 
is no indication of cancer in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In fact, the earliest indication of 
kidney cancer is not found until 1995, approximately 38 years 
following discharge from service.  The second element of Pond 
has not been established therefore.  Pond, 12 Vet. App. at 
346. 

As to the third element of Pond, the Board notes the 
veteran's contentions that his kidney cancer is related to 
his service.  But as a layman, he is not competent to offer 
opinions on medical causation.  Moreover, the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As there is no competent medical evidence that links 
the veteran's kidney cancer to any incident or incidents of 
service, the third element of Pond is not established either.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Pond, 12 Vet. App. at 
346. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for kidney cancer as a 
result of exposure to ionizing radiation is denied.    
 

____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


